ORDER
We remand this case to the district court for the sole purpose of correcting the court’s judgment to reflect a maximum *8sentence of 290 months. We do so pursuant to the parties’ oral stipulation in open court that the oral pronouncement takes precedence over the written judgment.
The district court is instructed to issue the corrected final judgment within 30 days of this Order, upon appropriate prior notice to the parties. Upon issuing the corrected final judgment, the district court shall notify this Court and the parties in writing of the judgment and provide copies thereof. Within 10 days of this notification, counsel for the parties may submit to this Court any further objections to the form of the corrected judgment. After those 10 days elapse, this Court will take the matter under submission to issue an appropriate order or opinion.
The Clerk shall serve a copy of this Order on the district court.
Limited Remand.